              Case 3:20-cv-05910-LB Document 48-1 Filed 09/18/20 Page 1 of 3



 1   MICHAEL W. BIEN – 096891                      THOMAS R. BURKE – 141930
     VAN SWEARINGEN – 259809                       DAVIS WRIGHT TREMAINE LLP
 2   ALEXANDER GOURSE – 321631                     505 Montgomery Street, Suite 800
     AMY XU – 330707                               San Francisco, California 94111-6533
 3   ROSEN BIEN                                    Telephone:    (415) 276-6500
     GALVAN & GRUNFELD LLP                         Facsimile:    (415) 276-6599
 4   101 Mission Street, Sixth Floor               Email:        thomasburke@dwt.com
     San Francisco, California 94105-1738
 5   Telephone:    (415) 433-6830                  DAVID M. GOSSETT – Admitted Pro Hac Vice
     Facsimile:    (415) 433-7104                  DAVIS WRIGHT TREMAINE LLP
 6   Email:        mbien@rbgg.com                  1301 K Street N.W., Suite 500 East
                   vswearingen@rbgg.com            Washington, D.C. 20005-3366
 7                 agourse@rbgg.com                Telephone:    (202) 973-4216
                   axu@rbgg.com                    Facsimile:    (202) 973-4499
 8                                                 Email:        davidgossett@dwt.com
     KELIANG (CLAY) ZHU – 305509
 9   DEHENG LAW OFFICES PC
     7901 Stoneridge Drive #208
10   Pleasanton, California 94588
     Telephone:    (925) 399-5856
11   Facsimile:    (925) 397-1976
     Email:        czhu@dehengsv.com
12
     ANGUS F. NI – Admitted Pro Hac Vice
13   AFN LAW PLLC
     502 Second Avenue, Suite 1400
14   Seattle, Washington 98104
     Telephone:    (773) 543-3223
15   Email:        angus@afnlegal.com
16
     Counsel for Plaintiffs
17
                                 UNITED STATES DISTRICT COURT
18
           NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
19
     U.S. WECHAT USERS ALLIANCE,                    Case No. 3:20-cv-05910-LB
20   CHIHUO INC., BRENT COULTER,
     FANGYI DUAN, JINNENG BAO,                      DECLARATION OF
21   ELAINE PENG, and XIAO ZHANG,                   ELAINE PENG
22                 Plaintiffs,
                                                    Judge:   Hon. Beeler
23          v.                                      Date:    09/19/2020
                                                    Time:    1:30pm
     DONALD J. TRUMP, in his official
24   capacity as President of the United States,
     and WILBUR ROSS, in his official               Trial Date:     None Set
25   capacity as Secretary of Commerce,
26                 Defendants.
27

28

     CASE NO. 3:30-CV-05910-LB
     DECLARATION OF ELAING PENG
               Case 3:20-cv-05910-LB Document 48-1 Filed 09/18/20 Page 2 of 3



 1   I, Elaine Peng, declare as follows:
 2        1.        I am a Plaintiff in the above-captioned action (the “Action”). I have personal

 3   knowledge of the matters stated herein and if called as a witness I could and would testify
 4   truthfully to them.
 5        2.        I am a United States citizen residing in Castro Valley, California.
 6        3.        As I previously stated in my Declaration dated August 26, 2020, I operate the
 7   Mental Health Association for Chinese Communities (“MHACC”), a nonprofit organization to
 8   provide mental health education and services to the local Chinese community.
 9        4.        The primary tool for MHACC to reach out and provide services to the Chinese
10   Americans is WeChat. One WeChat group consists of approximately 110 MHACC volunteers
11   for our use for internal communications. The second WeChat group has approximately 420

12   members, made up of both volunteers, service recipients and their family members.
13        5.        Since many of the Chinese community members we serve are not fluent in
14   English, WeChat is the only online tool that they rely on.
15        6.        The majority of our four hundred plus service recipients are either of elderly, or
16   deficient in English, or both. When I first founded MHACC in 2013, we went to great trouble
17   just to teach them on how to set up WeChat accounts, how to use WeChat to message and share,
18   as many of them do not know how to use a smart phone. In some cases we have MHACC staff

19   driving hours to service recipients’ homes or recipients driving hours to our office, just to have
20   WeChat set up to access our services. The process took much time, energy and effort.
21        7.        This morning I learned that the U.S. government is shutting down WeChat on
22   this Sunday. I am shocked and frightened, as my service recipients who are suffering mental
23   health problems – including depression, schizophrenia, bipolar disorder, and post-traumatic
24   stress disorder – will lose access to WeChat, the only channel for the them to receive services,
25   educational materials, and treatment resources. This is a humanitarian crisis.
26        8.        In the last month or also, I have tried to shift the MHACC groups to alternative
27   apps. But these apps are in English. Because of the language barrier and lack of technical skills

28   to operate smartphones, the majority of my service recipients cannot be shifted to other apps.

     CASE NO. 3:30-CV-05910-LB
     DECLARATION OF ELAING PENG
                 Case 3:20-cv-05910-LB Document 48-1 Filed 09/18/20 Page 3 of 3



 1        9.          Additionally, almost all of MHACC’s data are stored on WeChat. I store all

 2   service recipients’ names, addresses, contact information, medical history and other vital

 3   information on WeChat. I send out questionnaires on WeChat for them to complete. Our staff

 4   conduct one-on-one counselling with them on WeChat. We rely on the chat history to evaluate

 5   their cases and design their treatment, and then deliver it to them on WeChat. In one case we

 6   even used the real-time location sharing function on WeChat to prevent a suicide attempt. Since

 7   WeChat is its own system, I am not aware of any method to transfer this information outside of

 8   WeChat. Banning WeChat will mean erasing all such valuable information and destroying the

 9   fundamental foundation that MHACC has strived for years to build.
10       10.          I am also politically active. Right now I am using WeChat to organize teams to
11   spread Chinese-language materials to teach Chinese Americans – most of whom do not speak

12   English – on how to become registered voters, as well as to send messages to potential Chinese

13   American voters on the upcoming election. A majority of these Chinese American voters use

14   WeChat as their only messaging and social media app. Without WeChat, I lose a critical and

15   irreplaceable forum to reach them.

16             I declare under penalty of perjury under the laws of the United States of America that

17   the foregoing is true and correct to the best of my knowledge.

18

19             Executed on September 18, 2020 at Castro Valley, California.

20

21                                          ____________________________
                                            Elaine Peng
22

23

24

25
26
27

28

     CASE NO. 3:30-CV-05910-LB
     DECLARATION OF ELAING PENG
